Title: To George Washington from Ralph Wormeley, Jr., 16 July 1784
From: Wormeley, Ralph Jr.
To: Washington, George



Dear Sir.
Berkeley Rocks [Va.] July 16, 1784.

I saw Major Frank Willis two days ago here & enquired of him, if he had paid you the Money for the land he bought of Colo. Mercers, that I was Security for. He tells me that he sent £700 & odd pounds to Mr Lun Washington for the principal & Interest & that he had his Receipt for it. As he is going out of Country, I shall be glad if you will favor me with the particulars of the Affair that I may take care of myself. I shd have been glad to have seen the Bond taken in. I know Mr Willis has sold the Land for £500. more than he was to give. if you shd take a Trip up to the Springs this Summer I shall esteem it a great Favr to see you here. I shall stay here Till the Middle of Octr

pray make my most Respectfull Compliments to your Lady. I have the Honr to be with the greatest Esteem & Respect Dr Sr your most Obdt Servt

Ralph Wormeley


P.S. a letter to me sent to Mr Daniel Mcpherson Mercht in Alexandria, will be forwarded in a few Days.

